DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 26, 38, 44, and 49 are amended
Claims 26-50 are pending.
	
EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ognyan Beremski on January 25, 2021.

6.	CLAIMS:
Please amend claims as follows:
26.    (Currently Amended) An apparatus of a user equipment (UE) configured to communicate with a vehicle-to-everything (V2X) control function (V2X CF) and a V2X Key Management Function (V2X KMF), the UE comprising: memory; and processing circuitry, configured to: select a broadcast service from a plurality of available broadcast services; encode a key request message for transmission to the V2X KMF, the key request message comprising a service identification (ID) of the selected broadcast service and identification of V2X security techniques supported by the UE for security credential provisioning associated with a V2X communication directly between the UE and a second UE;decode a key response message received from the V2X KMF in response to the key request message, the key response message identifying a V2X security technique of the UE-supported V2X security techniques identified by the key request message; execute the identified V2X security technique to decode security credentials provisioned by the V2X KMF for the V2X communication with the second UE; and encode data for transmission to the second UE during the selected broadcast service, the encoding based on the provisioned security credentials.
38. (Currently Amended) An apparatus of a vehicle-to-everything (V2X) Key Management Function ( V2X KMF) configured to communicate with a user equipment V2X CF), the V2X KMF apparatus comprising: memory; and processing circuitry configured to: decode a key request message received from the UE, the key request message comprising a service identification (ID) of a broadcast service selected by the UE and identification of V2X security techniques supported by the UE for security credential provisioning associated with a V2X communication between the UE and a second UE; select a V2X security technique of the V2X security techniques for provisioning security credentials of the broadcast sendee identified by the service ID; determine whether the selected security technique is included in the identified V2X security techniques; upon determining the selected security technique is included in the identified V2X security techniques supported by the UE, encode a key response message for transmission to the UE, the key response message identifying the selected V2X security technique, and provision the security credentials for transmission to the UE.
44.    (Currently Amended) A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a user equipment (UE) configured to communicate with a vehicle-to-everything (V2X) control function ( V2X CF) and a V2X Certification Authority (V2X CA), the one or more processors to configure the UE to: acquire at least one of a private key and a root certificate for communication with the associated with a V2X communication between the UE and a second UE; decode a certificate response message received from the V2X CA in response to the certificate request message, the certificate response message identifying a V2X security technique of the UE-supported V2X security techniques identified by the certificate request message; execute the identified V2X security technique to decode security credentials provisioned by the V2X CA for the V2X communication with the second UE; and encode data for transmission to a second UE during the selected broadcast service, the encoding based on the provisioned security credentials.
49.    (Currently Amended) A non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of a vehicle-to-everything (V2X) Certification Authority (V2X CA) configured to communicate with a user equipment (UE) and a V2X control function (V2X CF), the one or more processors to configure the V2X CA to: decode a certificate request message received from the UE, the certificate request message comprising a sendee identification (ID) of a broadcast service selected by the g associated with a V2X communication between the UE and a second UE; select a V2X security technique of the identified V2X security techniques for provisioning certificate-based security credentials of the broadcast service;
determine whether the selected security technique is included in the identified V2X security techniques; upon determining the selected security technique is included in the identified V2X security techniques supported by the UE, encode a certificate response message for transmission to the UE, the key-certificate response message identifying the selected V2X security technique; and provision the certificate-based security credentials for transmission to the UE.

Response to Arguments
7.	Applicant’s arguments filed on October 30, 2020 have been fully considered and they are persuasive.

Allowable Subject matter
8.	Claims 26-50 are allowed over prior art of record.

Examiner’s Statement of Reasons for Allowance

Newly amended independent claims 26, 38, 44, and 49 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 10-15 of the remarks filed on October 30, 2020. The prior art of record do not teach a vehicle-to-everything (V2X) control function (V2X CK) and Key Management Function (V2X KMF), in communication with user equipment (UE), that’s configured to transmit a key request message to the V2X KMF, wherein the request message comprises a service identification of a selected broadcast service and an identifier of V2X security techniques that’s supported by the UE for providing security credentials that are associated with V2X communication between a first and second UE; and decoding a response message received from the V2X KMF to extract a V2X security technique identified by the key request message. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. The dependent claims, 27-37, 39-43, 45-48, and 50 are also allowable by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

CONCLUSION

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438